PER CURIAM.
On the authority of Liberty Mut. Ins. Co. v. Chambers, 526 So.2d 66 (Fla.1988), overruling American Motorist Ins. Co. v. Coll, 479 So.2d 156 (Fla. 3d DCA 1985), review denied, 488 So.2d 829 (Fla.1986), upon which the trial court then correctly relied below, the order denying a claim of compensation lien filed by the employer in a medical malpractice action arising in the course of the plaintiff’s employment is reversed and the cause remanded with directions to fix an appropriate lien in favor of the appellant. Accord Marriott InFlight Servs. v. Arza, 528 So.2d 135 (Fla. 3d DCA 1988).